DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 USC § 103 are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 13, 14, 17, 18, 21, & 23-32, 35 & 36 are rejected under AIA  35 USC § 103 as being unpatentable over US 20050136604 A1 (Al-Bayati, as evidenced by US 20130109159 A1 {Carlson}) in view of US 20040211674 A1 (Tzeng, as evidenced and Julie A. Henkener.  "Process Specification for the Anodizing of Aluminum Alloys."  NASA/JSC PRC-5006 Rev. C (incorporating MIL-A-8625F 2003).  2003.  pp. 1-51.  {JAHenkener}). 
Regarding claims 1, 4, 8, 14, 17, 18, & 24, Al-Bayati discloses a deposition apparatus with in situ plasma cleaning function, the deposition apparatus comprising:
a reactor chamber (plasma reactor chamber 100 with sidewall 105, ceiling 110, & plenum 2910 (a.k.a. single enclosure 2910), defined by lower half-dome wall 2920 enclosed by generally congruent upper half-dome wall 2930 extending above the ceiling 110) having a chamber dome (upper half-dome wall 2930 extending above the ceiling 110);
a wafer holder (wafer pedestal 115 of FIGs. 1, 31A-B, & 44; wafer pedestal 8025 of FIGs. 83A-85 & 89A; &/or wafer pedestal of FIG. 133) disposed in the chamber dome (upper half-dome wall 2930 extending above the ceiling 110) of the reactor chamber (plasma reactor chamber 100) for holding a substrate (plasma reactor chamber 100);
an aluminum showerhead (showerhead 210) disposed in the chamber dome (upper half-dome wall 2930 extending above the ceiling 110) of the reactor chamber (plasma reactor chamber 100) and opposite to the wafer holder (wafer pedestal 115 of FIGs. 1, 31A-B, & 44; wafer pedestal 8025 of FIGs. 83A-85 & 89A; &/or wafer pedestal of FIG. 133), the aluminum showerhead (showerhead 210) having:
a dome-shaped roof (lower half-dome wall 2920 enclosed by generally congruent upper half-dome wall 2930) having a curve parallel with a curve of the chamber dome (upper half-dome wall 2930 extending above the ceiling 110) from a cross-sectional view,
a plurality of holes (plural gas nozzle openings 230 through distribution plate) for allowing reaction gasses entering the reactor chamber (plasma reactor chamber 100),

    PNG
    media_image1.png
    663
    798
    media_image1.png
    Greyscale

FIG. 31B of Al-Bayati

a bottom surface (bottom surface of distribution plate with plural gas nozzle openings 230) facing the wafer holder (wafer pedestal 115 of FIGs. 1, 31A-B, & 44; wafer pedestal 8025 of FIGs. 83A-85 & 89A; &/or wafer pedestal of FIG. 133),
a top surface (top surface of distribution plate with plural gas nozzle openings 230) opposite the bottom surface (bottom surface of distribution plate with plural gas nozzle openings 230),

    PNG
    media_image2.png
    1099
    1497
    media_image2.png
    Greyscale

FIG. 29 of Al-Bayati
an outermost vertical sidewall (vertical sidewall extending downward from lower half-dome wall 2920 to distribution plate with plural gas nozzle openings 230) downwardly extending at an obtuse angle from a perimeter of the doom-shaped roof (lower half-dome wall 2920 enclosed by generally congruent upper half-dome wall 2930), and 
a bottommost position of the aluminum showerhead (bottom surface of distribution plate with plural gas nozzle openings 230) being lower than a bottommost position (at opening 2925 in ceiling 110 {i.e., point of contact between ceiling 110/sidewall 105 & generally congruent upper half-dome wall 2930}) of a curve surface of the chamber dome;

    PNG
    media_image3.png
    472
    1429
    media_image3.png
    Greyscale

FIG. 87 of Al-Bayati (Cropped)
a reactant gas supply (process gas supply 125, see e.g., FIGs. 1, 2, 12, & 78; also see e.g., FIGs. 45, 53, & 54 {process gas supplies of gas feed lines 4490 &/or 4492}; FIGs. 83A-88 {gas supply 8045 configured to provide gases from plurality of reservoirs 8210-01 thru 8210-11}) connected to the aluminum showerhead (showerhead 210) and configured to provide a reactant gas into the reactor chamber (plasma reactor chamber 100);

    PNG
    media_image4.png
    340
    1005
    media_image4.png
    Greyscale

FIG. 99 of Al-Bayati (Cropped)
a cleaning gas supply (cleaning gas reservoir for cleaning radicals {e.g., reservoir for fluorine-containing radicals [e.g., NF4+] … etc.} &/or cleaning gases {e.g., reservoir for fluorine-containing gases like [e.g., NF3] … etc.}) connected to the aluminum showerhead (showerhead 210), cleaning gas supply configured to provide a cleaning gas into the reactor chamber (plasma reactor chamber 100), the reactant gas supply and cleaning gas supply are different gas supplies (reservoirs), and the cleaning gas comprises trifluoromethane (CHF3), tetrafluoromethane (CF4), boron trichloride (BCl3), chlorine (Cl2), ammonia (NH3), bromine (Br2), or nitrogen trifluoride (NF3) ({e.g., reservoir for fluorine-containing radicals [e.g., NF4+] … etc.} &/or cleaning gases {e.g., reservoir for fluorine-containing gases like [e.g., NF3] … etc.});

    PNG
    media_image5.png
    327
    990
    media_image5.png
    Greyscale

FIG. 87 of Al-Bayati (Cropped)
a carrier gas supply (e.g., inert diluent gas {e.g., argon [AR], helium [He] … etc.}) connected to the aluminum showerhead (showerhead 210) by way of carrier gas line (line extending from inert diluent gas {e.g., argon [AR], helium [He] … etc.} reservoir to gas manifold 8230 {also see e.g., gas manifold 220 of showerhead 210} by way of inert diluent gas valve 8222 of inert diluent gas {e.g., argon [AR], helium [He] … etc.} reservoir … etc.}), the carrier gas supply for providing a carrier gas into the reactor
chamber (plasma reactor chamber 100), the carrier gas supply  (e.g., inert diluent gas {e.g., argon [AR], helium [He] … etc.}) and the cleaning gas supply (cleaning gas reservoir for cleaning radicals {e.g., reservoir for fluorine-containing radicals [e.g., NF4+] … etc.} &/or cleaning gases {e.g., reservoir for fluorine-containing gases like [e.g., NF3] … etc.}) being different gas supplies;

    PNG
    media_image6.png
    342
    1112
    media_image6.png
    Greyscale

FIG. 29 of Al-Bayati (Cropped)
a radio frequency (RF) power supply (1st RF power source 180 &/or 2nd RF power source 180) connected to the aluminum showerhead (showerhead 210) for generating a plasma between the wafer holder (wafer pedestal 115 of FIGs. 1, 31A-B, & 44; wafer pedestal 8025 of FIGs. 83A-85 & 89A; &/or wafer pedestal of FIG. 133) and the aluminum showerhead (showerhead 210);

    PNG
    media_image7.png
    356
    1543
    media_image7.png
    Greyscale

FIG. 113 of Al-Bayati (Cropped)
a mask layer (passivation layer {e.g., the same material as the CVD film that is to be deposited [e.g., silicon-containing layer such as silicon dioxide, silicon nitride, silicon, silicon carbide, silicon hydride, silicon fluoride, boron or phosphorous or arsenic doped silicon,
boron or phosphorous or arsenic doped silicon carbide, boron or phosphorous or arsenic doped silicon oxide; fluorocarbon or hydrocarbon or hydrofluorocarbon film; germanium compounds; a dopant-containing layer such as boron, phosphorous, arsenic or antimony formed by decomposition of a compound of the dopant precursor gas, such as BF3, B2H6, PF3, PF5, PH3, AsF3, of AsH3. It may be advantageous to form a passivation layer {configured to reduce unwanted etching of the passivation layer by the subsequent implant process step} formed using a source gas or source gas mixture using gas(es) similar to that or those that are to be used in the subsequent plasma immersion implantation process step the.)] coated on interior surfaces of the chamber {which includes surfaces of showerhead 210} by way of 1st step {block 6105 of FIG. 113} to prevent or minimize metal contamination on the wafer) formed on a surface of the aluminum showerhead, the mask layer:
configured for preventing the aluminum showerhead from being etched during a plasma cleaning process, 
configured not to be removed during a plasma cleaning process, and
penetrated by the plurality of holes [i.e., the plurality of holes penetrates through the mask layer];

    PNG
    media_image8.png
    290
    1539
    media_image8.png
    Greyscale

FIG. 87 of Al-Bayati (Cropped)
a cleaning gas line (line extending from cleaning radical/gas {[e.g., NF4+]/[e.g., NF3] reservoir … etc.} reservoir to gas manifold 8230 {also see e.g., gas manifold 220 of showerhead 210} by way of cleaning radical/gas valve 8222 of cleaning radical/gas {[e.g., NF4+]/[e.g., NF3] reservoir … etc.}) downstream of the cleaning gas supply cleaning radical/gas {[e.g., NF4+]/[e.g., NF3] reservoir … etc.}) and extending to a first partial region of a gas inlet of the aluminum showerhead (gas manifold 8230 {also see e.g., gas manifold 220 of showerhead 210}), an entirety of the cleaning gas line (line extending from cleaning radical/gas {[e.g., NF4+]/[e.g., NF3] reservoir … etc.} reservoir to gas manifold 8230 {also see e.g., gas manifold 220 of showerhead 210} by way of

    PNG
    media_image9.png
    665
    841
    media_image9.png
    Greyscale

FIG. 133 of Al-Bayati (Cropped)
cleaning radical/gas valve 8222 of cleaning radical/gas {[e.g., NF4+]/[e.g., NF3] reservoir … etc.}) separated from the carrier gas line (line extending from inert diluent gas {e.g., argon [AR], helium [He] … etc.} reservoir to gas manifold 8230 {also see e.g., gas manifold 220 of showerhead 210} by way of inert diluent gas valve 8222 of inert diluent gas {e.g., argon [AR], helium [He] … etc.} reservoir … etc.});
a reactant gas line (line extending from process gas {e.g., a dopant-containing gas such as fluorides of boron, hydrides of boron, fluorides of phosphorous, hydrides of phosphorous … etc.} reservoir to gas manifold 8230 {also see e.g., gas manifold 220 of showerhead 210} by way of process gas valve 8222 of process gas {e.g., a dopant-containing gas such as fluorides of boron, hydrides of boron, fluorides of phosphorous, hydrides of phosphorous … etc.} reservoir) downstream of the reactant gas supply (process gas {e.g., a dopant-containing gas such as fluorides of boron, hydrides of boron, fluorides of phosphorous, hydrides of phosphorous … etc.} reservoir) and extending to a second partial region of the gas inlet of the aluminum showerhead separated from the first partial region of the gas inlet of the aluminum showerhead (gas
manifold 8230 {also see e.g., gas manifold 220 of showerhead 210}); an entirety of the reactant gas line (line extending from process gas {e.g., a dopant-containing gas such as fluorides of boron, hydrides of boron, fluorides of phosphorous, hydrides of phosphorous … etc.} reservoir to gas manifold 8230 {also see e.g., gas manifold 220 of showerhead 210} by way of valve 8222 of process gas {e.g., a dopant-containing gas such as fluorides of boron, hydrides of boron, fluorides of phosphorous, hydrides of phosphorous … etc.} reservoir) separated from the cleaning gas line (line extending from cleaning radical/gas {[e.g., NF4+]/[e.g., NF3] reservoir … etc.} reservoir to gas manifold 8230 {also see e.g., gas manifold 220 of showerhead 210} by way of valve 8222 of cleaning radical/gas {[e.g., NF4+]/[e.g., NF3] reservoir … etc.}),

    PNG
    media_image10.png
    753
    1540
    media_image10.png
    Greyscale

FIG. 54 of Al-Bayati (Cropped & Annotated)

    PNG
    media_image11.png
    675
    1045
    media_image11.png
    Greyscale

FIG. 85 of Al-Bayati (Cropped)
a purge gas supply (associated with one of more gas flow controllers of FIG. 53 suppling purge gas {e.g., argon [Ar], neon [Ne] … etc.} by way of associated feed line {e.g., feed line 4492 of FIGs. 53 & 54} to one or more of sidewall injectors {e.g., one or more of injectors or diffusers 8049 of FIG. 85}; associated with one of more gas flow controllers of FIG. 54 suppling purge gas {e.g., argon [Ar], neon [Ne] … etc.} by way of associated feed line {e.g., feed line 4492 of FIGs. 53 & 54} to one or more of sidewall injectors {e.g., one or more of injectors or diffusers 8049 of FIG. 85}; or (associated with gas panel of FIG. 87 suppling purge gas {e.g., argon [Ar], neon [Ne] … etc.} by way of associated feed line {e.g., feed line of FIGs. 85 & 87} to one or more of sidewall injectors {e.g., one or more of injectors or diffusers 8049 of FIG. 85}; or gas supply 310 gas panel of FIG. 133 suppling purge gas {e.g., argon [Ar], neon [Ne] … etc.} by way of associated feed line {e.g., feed line of FIG. 133} to one or more of sidewall injectors {e.g., one or more of injectors or diffusers of FIG. 133}) and
a purge conduit (associated feed line {e.g., feed line 4492 of FIGs. 53 & 54; feed line of FIGs. 85 & 87; &/or feed line of FIG. 133}) connecting the purge gas supply (associated with one of more gas flow controllers suppling purge gas of FIGs. 53; 54; 85 & 87; & 133) to
a vent inlet (one or more of sidewall injectors {e.g., one or more of injectors or diffusers 8049 of FIG. 85;&/or one or more of injectors or diffusers 8049 of FIG. 133})
of the reactor chamber (plasma reactor chamber 100), and
an upstream end of the purge conduit (associated feed line {e.g., feed line 4492 of FIGs. 53 & 54; feed line of FIGs. 85 & 87; &/or feed line of FIG. 133}) connecting the purge conduit and the purge gas supply (associated with one of more gas flow controllers suppling purge gas of FIGs. 53; 54; 85 & 87; & 133) at a first level height higher than a second level height of a topmost position of the wafer holder (wafer pedestal 115 of FIGs. 1, 31A B, & 44; wafer pedestal 8025 of FIGs. 83A-85 & 89A; &/or wafer pedestal of FIG. 133); and
a purge gas evacuation device (vacuum pump 135 connected to vent outlet of plasma reactor chamber by way of evacuation conduit in FIGs. 31A-B; or vacuum pump 8035 connected to vent outlet of plasma reactor chamber by way of evacuation conduit in FIG. 85; or vacuum pump connected to vent outlet of plasma reactor chamber by way of evacuation conduit in FIG. 133) comprising:

    PNG
    media_image12.png
    676
    1056
    media_image12.png
    Greyscale

FIG. 12 of Al-Bayati (Cropped)
a vacuum pump (vacuum pump 135 of FIGs. 1, 12, 26, FIGs. 31A-B, 44, 65B, 66, & 69; &/or vacuum pump 8035 of FIGs. 85, & 89A; &/or vacuum pump of FIG. 133) and

    PNG
    media_image13.png
    773
    1541
    media_image13.png
    Greyscale

FIG. 26 of Al-Bayati (Cropped)

    PNG
    media_image14.png
    691
    1181
    media_image14.png
    Greyscale

FIG. 65B of Al-Bayati (Cropped)

    PNG
    media_image15.png
    968
    885
    media_image15.png
    Greyscale

FIG. 66 of Al-Bayati (Cropped)

    PNG
    media_image16.png
    585
    1538
    media_image16.png
    Greyscale

FIG. 69 of Al-Bayati (Cropped)

    PNG
    media_image17.png
    140
    1045
    media_image17.png
    Greyscale

FIG. 85 of Al-Bayati (Cropped)

    PNG
    media_image18.png
    128
    841
    media_image18.png
    Greyscale

FIG. 133 of Al-Bayati (Cropped)
an evacuation conduit (evacuation conduit between vent outlet & vacuum pump 135 of FIGs. 1, 12, 26, FIGs. 31A-B, 44, 65B, 66, & 69; &/or vacuum pump 8035 of FIGs. 85, & 89A; &/or vacuum pump of FIG. 133) connecting the vacuum pump to
a vent outlet (vent outlet of plasma reactor chamber 100)
of the reactor chamber (plasma reactor chamber 100), and
a downstream end of the evacuation conduit (evacuation conduit between vent outlet & vacuum pump 135 of FIGs. 1, 12, 26, FIGs. 31A-B, 44, 65B, 66, & 69; &/or vacuum pump 8035 of FIGs. 85, & 89A; &/or vacuum pump of FIG. 133) connecting the evacuation conduit and the vacuum pump also being at the first level height higher than the second level height of the topmost position of the wafer holder (wafer pedestal 115 of FIGs. 1, 31A B, & 44; wafer pedestal 8025 of FIGs. 83A-85 & 89A; &/or wafer pedestal of FIG. 133).
FIGs. 1, 12, 26, 29-34, 44-50, 53, 54, 65B, 66, 83A-89B, 99; 111-113, 123A-124, & 133; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0212]-[0216]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421].
In disclosing that toroidal source including hollow enclosure 150, 1250, 1450, 1850, 2650, 2710, & 2910 (a.k.a. plenum 2910) is machined from aluminum or an aluminum alloy (see e.g., ¶[0098] & ¶¶[0212]-[0216]), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to machine the showerhead (gas manifold 8230 {also see e.g., gas manifold 220 of showerhead 210}) of Al-Bayati from aluminum or an aluminum alloy.  In the alternative, selecting aluminum or an aluminum alloy as the material from which to manufacture (e.g., by machining the showerhead (gas manifold 8230 {also see e.g., gas manifold 220 of showerhead 210}) of Al-Bayati), as the selection of known materials based on each material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to:
(a)	connect the cleaning gas supply, which is separated from the reactant gas supply, as disclosed in FIG. 87 of  Al-Bayati &/or FIG. 99 of  Al-Bayati to the showerhead of FIGs. 29-34 of  Al-Bayati since such connection is suggested by Al-Bayati while at the same time such connection is an implementation of a variant of the known technique disclosed by Al-Bayati that is predictable in view of Al-Bayati (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); see also e.g., MPEP § 2143(A));
(b)	use the cleaning gas line downstream to connect the cleaning gas supply by way of the cleaning gas valve as disclosed in FIG. 87 of  Al-Bayati to the aluminum showerhead of FIGs. 29-34 of  Al-Bayati since such use is suggested by Al-Bayati while at the same time such use is an implementation of a variant of the known technique disclosed by Al-Bayati that is predictable in view of Al-Bayati (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); see also e.g., MPEP § 2143(A));
(c)	use the reactant gas line downstream to connect the reactant gas supply by way of the reactant gas valve as disclosed in FIG. 87 of  Al-Bayati to the aluminum showerhead of FIGs. 29-34 of  Al-Bayati since such use is suggested by Al-Bayati while at the same time such use is an implementation of a variant of the known technique disclosed by Al-Bayati that is predictable in view of Al-Bayati (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); see also e.g., MPEP § 2143(A));
(d)	use separate reactant gas and cleaning gas lines as disclosed in FIG. 87 of  Al-Bayati with the aluminum showerhead of FIGs. 29-34 of  Al-Bayati since such use is suggested by Al-Bayati while at the same time such use is an implementation of a variant of the known technique disclosed by Al-Bayati that is predictable in view of Al-Bayati (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); see also e.g., MPEP § 2143(A) ); and
(e)	use the upstream end of the purge conduit (associated feed line {e.g., feed line 4492 of FIGs. 53 & 54; feed line of FIGs. 85 & 87; &/or feed line of FIG. 133}) connecting the purge conduit and the purge gas supply (associated with one of more gas flow controllers suppling purge gas of FIGs. 53; 54; 85 & 87; & 133) at a first level height higher than a second level height of a topmost position of the wafer holder (wafer pedestal 115 of FIGs. 1, 31A B, & 44; wafer pedestal 8025 of FIGs. 83A-85 & 89A; &/or wafer pedestal of FIG. 133) as disclosed, suggested, &/or made predicate by of  Al-Bayati since such use is disclosed, suggested, &/or made predicate by Al-Bayati while at the same time such use is an implementation of a variant of the known technique disclosed by Al-Bayati that is predictable in view of Al-Bayati (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); see also e.g., MPEP § 2143(A)); and
(f)	use the downstream end of the evacuation conduit (evacuation conduit between vent outlet & vacuum pump 135 of FIGs. 1, 12, 26, FIGs. 31A-B, 44, 65B, 66, & 69; &/or vacuum pump 8035 of FIGs. 85, & 89A; &/or vacuum pump of FIG. 133) connecting the evacuation conduit and the vacuum pump also being at the first level height higher than the second level height of the topmost position of the wafer holder (wafer pedestal 115 of FIGs. 1, 31A B, & 44; wafer pedestal 8025 of FIGs. 83A-85 & 89A; &/or wafer pedestal of FIG. 133) as disclosed, suggested, &/or made predicate by of  Al-Bayati since such use is disclosed, suggested, &/or made predicate by Al-Bayati while at the same time such use is an implementation of a variant of the known technique disclosed by Al-Bayati that is predictable in view of Al-Bayati (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); see also e.g., MPEP § 2143(A)).
In addition, each of the limitations:
"configured to provide a reactant gas into the reactor chamber" associated with the reactant gas supply connected to the aluminum showerhead;
"configured to provide a cleaning gas into the reactor chamber" associated with the cleaning gas supply connected to the aluminum showerhead; and
"preventing the aluminum showerhead from being etched during a plasma cleaning process" associated with the mask layer formed on a surface of the aluminum showerhead; and
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the reactant gas supply connected to the aluminum showerhead of Al-Bayati is capable of providing the reactant gas into the reactor chamber of Al-Bayati;
the cleaning gas supply connected to the aluminum showerhead of Al-Bayati is capable of providing the cleaning gas into the reactor chamber of Al-Bayati; and
the mask layer formed on a surface of the aluminum showerhead of Al-Bayati is capable of preventing the aluminum showerhead from being etched during the plasma cleaning process of Al-Bayati,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Al-Bayati since Al-Bayati discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Al-Bayati.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claims 1, 4, 8, 14, 17, 18, & 24, Al-Bayati does not expressly disclose:
the mask layer being an anodized aluminum mask layer:
grown from anodizing an aluminum horizontal surface of the aluminum showerhead and anodizing aluminum vertical sidewalls in the plurality of holes of the aluminum showerhead,
grown from anodizing the aluminum vertical sidewalls in the plurality of holes of the aluminum showerhead remains in the plurality of holes of the aluminum showerhead when the aluminum showerhead is placed in the reactor chamber, 
thinner in the plurality of holes of the aluminum showerhead than the on the aluminum horizontal surface of the aluminum showerhead when the aluminum showerhead is placed in the reactor chamber,
remaining in the plurality of holes of the aluminum showerhead when the aluminum showerhead is placed in the reactor chamber, and
penetrated by the plurality of holes [i.e., the plurality of holes penetrates through the anodized aluminum mask layer].
Regarding claims 1, 4, 8, 14, 17, 18, & 24, Tzeng discloses a showerhead having an anodized aluminum mask layer 52, the anodized aluminum mask layer 52 is:
grown from anodizing an aluminum horizontal top surface 44 and horizontal bottom surface 46 of an aluminum baffle plate 40 and anodizing aluminum vertical sidewalls 51 in a plurality of holes 50 of the aluminum baffle plate 40,
grown from anodizing the aluminum vertical sidewalls 51 in the plurality of holes 50 of the aluminum showerhead (baffle plate 40) remains in the plurality of holes 50 of the aluminum baffle plate 40 when the aluminum baffle plate 40 is placed in a reactor chamber 60,

    PNG
    media_image19.png
    305
    634
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    369
    521
    media_image20.png
    Greyscale

FIG. 3 of Tzeng				FIG. 4 of Tzeng

thinner in the plurality of holes 50 of aluminum baffle plate 40 than the on the aluminum horizontal top surface 44 and horizontal bottom surface 46 of the aluminum baffle plate 40 when the aluminum showerhead (baffle plate 40) is placed in the reactor chamber (Inherent see discussion of JAHenkener below),
remaining in the plurality of holes 50 of the aluminum baffle plate 40 when the aluminum baffle plate 40 is placed in the reactor chamber 60, and
penetrated by the plurality of holes 50 [i.e., the plurality of holes 50 penetrate through the anodized aluminum mask layer].
FIGs 2-7; ¶¶[0031]-[0035].

JAHenkener evidences (by disclosing) that it is well-known (or common knowledge) in the art that the anodized aluminum mask layer (inner coating thickness {IC} of anodize coatings {a.k.a. anodic coating}) grown on the inner walls of a hole in an aluminum body to be thinner than the anodized aluminum mask layer (outer coating thickness {OC} of anodize coatings {a.k.a. anodic coating}) grown on the outer surface (outer surface) of the aluminum body because of the current density differences during coating growth at the inner walls of the hole of the aluminum body and the outer surface of the aluminum body.  FIG. 3.1.01 & FIG. 3.1.02 on p. 4; & pp. 1-6.  See e.g., MPEP § 2144.03.

    PNG
    media_image21.png
    691
    1557
    media_image21.png
    Greyscale

FIG. 3.1.01 on page 4 of JAHenkener

    PNG
    media_image22.png
    1881
    3162
    media_image22.png
    Greyscale

FIG. 3.1.02 on page 4 of JAHenkener

The motivation for forming an anodized aluminum mask layer on the aluminum showerhead of Al-Bayati is to protect the aluminum showerhead from the etching (cleaning) plasma as taught by Tzeng.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to anodize the aluminum showerhead of Al-Bayati to form an anodized aluminum mask layer on the top and bottom horizontal surfaces and within the holes of the aluminum showerhead of Al-Bayati as taught Tzeng.
Regarding claims 1, 4, 8, 14, 17, 18, & 24, Carlson evidences that (i.e., discloses):
an vent outlet (associated with exhaust manifold 118) of a reactor chamber (inner volume 101 defined by chamber body 110 of process chamber 100) opposite to a vent inlet (associated with injector 114), a purge conduit (conduit associated with injector 114) connecting a purge gas supply [to vent inlet] at a first level height higher than a second level height of a topmost position of a wafer holder (substrate support 124 configured to support a substrate 125), and

    PNG
    media_image23.png
    1462
    3562
    media_image23.png
    Greyscale

FIG. 1 of Carlson (Cropped)
an evacuation conduit (evacuation conduit associated with exhaust manifold 118) also connecting a vacuum pump (vacuum associated with exhaust manifold 118) at the first level height higher than the second level height of the topmost position of the wafer holder (substrate support 124 configured to support a substrate 125)
(FIGs. 1-8; & ¶¶[0006]-[0050]) is common knowledge in the art.
Rearranging the vent outlet (associated with exhaust manifold 118) of the reactor chamber (plasma reactor chamber 100) of Al-Bayati to be opposite to the vent inlet of the reactor chamber as evidenced (i.e., disclosed) by Carlson is to be capable of optimizing the flow field of processing within the reactor chamber; and/or so as to be capable of controlling deposition uniformity; and/or so as to be capable of controlling residue formation on the processing surfaces, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Regarding claim 13, Al-Bayati discloses:
the deposition apparatus is a chemical vapor deposition (CVD) apparatus (see e.g., ¶¶[0118]-[0129]; & ¶¶[0349]-[0393]).
FIGs. 1, 12, 26, 29-34, 44-50, 53, 54, 65B, 66, 83A-89B, 99; 111-113, 123A-124, & 133; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421].
Regarding claim 21, Al-Bayati discloses:

    PNG
    media_image8.png
    290
    1539
    media_image8.png
    Greyscale

FIG. 87 of Al-Bayati (Cropped)
a first valve (process gas valve 8222) in the reactant gas line (line extending from process gas {e.g., a dopant-containing gas such as fluorides of boron, hydrides of boron, fluorides of phosphorous, hydrides of phosphorous … etc.} reservoir to gas manifold 8230 {also see e.g., gas manifold 220 of showerhead 210} by way of process gas valve 8222 of process gas {e.g., a dopant-containing gas such as fluorides of boron, hydrides of boron, fluorides of phosphorous, hydrides of phosphorous … etc.} reservoir); and
a second valve (cleaning radical/gas valve 8222) different from the first valve and in the cleaning gas line (line extending from cleaning radical/gas {[e.g., NF4+]/[e.g., NF3] reservoir … etc.} reservoir to gas manifold 8230 {also see e.g., gas manifold 220 of showerhead 210} by way of cleaning radical/gas valve 8222 of cleaning radical/gas {[e.g., NF4+]/[e.g., NF3] reservoir … etc.}).
FIGs. 1, 12, 26, 29-34, 44-50, 53, 54, 65B, 66, 83A-89B, 99; 111-113, 123A-124, & 133; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421].
Regarding claim 23, the combination of Al-Bayati and Tzeng, and optionally Carlson, discloses:
the anodized aluminum mask layer (passivation layer) configured to facilitate removal of residual polymers deposited on the anodized aluminum mask layer.
Al-Bayati: FIGs. 1, 12, 26, 29-34, 44-50, 53, 54, 65B, 66, 83A-89B, 99; 111-113, 123A-124, & 133; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421]; Tzeng: FIGs. 1-10; ¶¶[0031]-[0040]; & ¶¶[0045]-[0061]; & Carlson: FIGs. 1-8; & ¶¶[0006]-[0050].
The limitation:
"configured to facilitate removal of residual polymers deposited on the anodized aluminum mask layer" associated with the anodized aluminum mask layer,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the anodized aluminum mask layer of the combination of Al-Bayati and Tzeng, and optionally Carlson, is capable of facilitating the removal of residual polymers deposited on the anodized aluminum mask layer of the combination of Al-Bayati and Tzeng, and optionally Carlson,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Al-Bayati and Tzeng, and optionally Carlson, since the combination of Al-Bayati and Tzeng, and optionally Carlson, discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Al-Bayati and Tzeng, and optionally Carlson.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 25, Al-Bayati discloses:
the purge conduit (associated feed line {e.g., feed line 4492 of FIGs. 53 & 54; feed line of FIGs. 85 & 87; &/or feed line of FIG. 133}) extending along a first straight line from the upstream end of the purge conduit to a downstream end of the purge conduit in the reactor chamber (plasma reactor chamber 100), and 
the vent inlet (one or more of sidewall injectors {e.g., one or more of injectors or diffusers 8049 of FIG. 85;&/or one or more of injectors or diffusers 8049 of FIG. 133}) of the reactor chamber (plasma reactor chamber 100) horizontally aligned with the vent outlet (vent outlet of plasma reactor chamber 100) of the

    PNG
    media_image17.png
    140
    1045
    media_image17.png
    Greyscale

FIG. 85 of Al-Bayati (Cropped)

    PNG
    media_image18.png
    128
    841
    media_image18.png
    Greyscale

FIG. 133 of Al-Bayati (Cropped)
reactor chamber at the first level height higher than the second level height of the topmost position of the wafer holder (wafer pedestal 115 of FIGs. 1, 31A B, & 44; wafer pedestal 8025 of FIGs. 83A-85 & 89A; &/or wafer pedestal of FIG. 133)
(FIGs. 1, 12, 26, 29-34, 44-50, 53, 54, 65B, 66, 83A-89B, 99; 111-113, 123A-124, & 133 {see especially, FIGs. 12, 26, 65B, 66, 69, 85, & 133}; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421]); and 
Carlson evidences that (i.e., discloses):
a purge conduit (conduit associated with injector 114) extending along a first straight line from the upstream end of the purge conduit to a downstream end of the purge conduit in a reactor chamber (inner volume 101 defined by chamber body 110 of process chamber 100), and

    PNG
    media_image23.png
    1462
    3562
    media_image23.png
    Greyscale

FIG. 1 of Carlson (Cropped)
a vent inlet (vent inlet associated with injector 114) of the reactor chamber (plasma reactor chamber 100) horizontally aligned with a vent outlet (vent outlet associated with exhaust manifold 118) of the reactor chamber reactor chamber (inner volume 101 defined by chamber body 110 of process chamber 100) at the first level height higher than the second level height of the topmost position of the wafer holder (substrate support 124 configured to support a substrate 125)
(FIGs. 1-8; & ¶¶[0006]-[0050]) is common knowledge in the art.  See e.g., MPEP § 2144.03.
Regarding claim 26, Al-Bayati discloses:
the purge conduit (associated feed line {e.g., feed line 4492 of FIGs. 53 & 54; feed line of FIGs. 85 & 87; &/or feed line of FIG. 133}) extending along a first straight line from the upstream end of the purge conduit to a downstream end of the purge conduit in the reactor chamber (plasma reactor chamber 100),

    PNG
    media_image18.png
    128
    841
    media_image18.png
    Greyscale

FIG. 133 of Al-Bayati (Cropped)
the evacuation conduit (evacuation conduit between vent outlet & vacuum pump 135 of FIGs. 1, 12, 26, FIGs. 31A-B, 44, 65B, 66, & 69; &/or vacuum pump 8035 of FIGs. 85, & 89A; &/or vacuum pump of FIG. 133) extending along a second straight line from the downstream end of the evacuation conduit to an upstream end of the evacuation conduit in reactor chamber (plasma reactor chamber 100), and

    PNG
    media_image17.png
    140
    1045
    media_image17.png
    Greyscale

FIG. 85 of Al-Bayati (Cropped)
the first straight line horizontally aligned with the second straight line at the first level height higher than the second level height of the topmost position of the wafer holder (wafer pedestal 115 of FIGs. 1, 31A B, & 44; wafer pedestal 8025 of FIGs. 83A-85 & 89A; &/or wafer pedestal of FIG. 133)
(FIGs. 1, 12, 26, 29-34, 44-50, 53, 54, 65B, 66, 83A-89B, 99; 111-113, 123A-124, & 133 {see especially, FIGs. 12, 26, 65B, 66, 69, 85, & 133}; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421]); and
Carlson evidences that (i.e., discloses):
a purge conduit (conduit associated with injector 114) extending along a first straight line from the upstream end of the purge conduit to a downstream end of the purge conduit in the reactor chamber reactor chamber (inner volume 101 defined by chamber body 110 of process chamber 100),

    PNG
    media_image23.png
    1462
    3562
    media_image23.png
    Greyscale

FIG. 1 of Carlson (Cropped)
an evacuation conduit (evacuation conduit associated with exhaust manifold 118) extending along a second straight line from the downstream end of the evacuation conduit to an upstream end of the evacuation conduit in reactor chamber reactor chamber (inner volume 101 defined by chamber body 110 of process chamber 100), and
the first straight line horizontally aligned with the second straight line at the first level height higher than the second level height of the topmost position of a wafer holder (substrate support 124 configured to support a substrate 125)
(FIGs. 1-8; & ¶¶[0006]-[0050]) is common knowledge in the art.  See e.g., MPEP § 2144.03.
Regarding claim 27, Al-Bayati discloses:
the upstream end and the downstream end of the purge conduit (associated feed line {e.g., feed line 4492 of FIGs. 53 & 54; feed line of FIGs. 85 & 87; &/or feed line of FIG. 133}) horizontally aligned with the upstream end and the downstream end of the evacuation conduit (evacuation conduit between vent outlet & vacuum pump 135 of FIGs. 1, 12, 26, FIGs. 31A-B, 44, 65B, 66, & 69; &/or vacuum pump 8035 of FIGs. 85, & 89A; &/or vacuum pump of FIG. 133), and

    PNG
    media_image17.png
    140
    1045
    media_image17.png
    Greyscale

FIG. 85 of Al-Bayati (Cropped)

    PNG
    media_image18.png
    128
    841
    media_image18.png
    Greyscale

FIG. 133 of Al-Bayati (Cropped)
the horizontal alignment at the first level height higher than the second level height of the topmost position of the wafer holder (wafer pedestal 115 of FIGs. 1, 31A B, & 44; wafer pedestal 8025 of FIGs. 83A-85 & 89A; &/or wafer pedestal of FIG. 133)
(FIGs. 1, 12, 26, 29-34, 44-50, 53, 54, 65B, 66, 83A-89B, 99; 111-113, 123A-124, & 133 {see especially, FIGs. 12, 26, 65B, 66, 69, 85, & 133}; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421]); and
Carlson evidences that (i.e., discloses):
the upstream end and the downstream end of the purge conduit (conduit associated with injector 114) horizontally aligned with the upstream end and the downstream end of the evacuation conduit (evacuation conduit associated with exhaust manifold 118), and

    PNG
    media_image23.png
    1462
    3562
    media_image23.png
    Greyscale

FIG. 1 of Carlson (Cropped)
the horizontal alignment at the first level height higher than the second level height of the topmost position of the wafer holder (substrate support 124 configured to support a substrate 125).
(FIGs. 1-8; & ¶¶[0006]-[0050]) is common knowledge in the art.  See e.g., MPEP § 2144.03.
Regarding claim 28, Al-Bayati discloses:
a heater (see e.g., Al-Bayati: ¶[0147]; ¶[0311]; ¶[0363]; ¶[0398]; ¶[0407]; ¶[0409]; ¶[0411]; ¶¶[0417]-[0423] … etc.) connected with both the wafer holder (see e.g., Al-Bayati: wafer pedestal 115) and
the reactor chamber (see e.g., Al-Bayati: plasma reactor chamber 100).
FIGs. 1, 12, 26, 29-34, 44-50, 53, 54, 65B, 66, 83A-89B, 99; 111-113, 123A-124, & 133; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421].
Regarding claim 29, Al-Bayati discloses:
the heater  (see e.g., Al-Bayati: ¶[0147]; ¶[0311]; ¶[0363]; ¶[0398]; ¶[0407]; ¶[0409];
¶[0411]; ¶¶[0417]-[0423] … etc.) connected with the reactor chamber (plasma reactor chamber 100) at a third level height lower than the first level height, and

    PNG
    media_image18.png
    128
    841
    media_image18.png
    Greyscale

FIG. 133 of Al-Bayati (Cropped)
the upstream end and the downstream end of the purge conduit (associated feed line {e.g., feed line 4492 of FIGs. 53 & 54; feed line of FIGs. 85 & 87; &/or feed line of FIG. 133}) and

    PNG
    media_image17.png
    140
    1045
    media_image17.png
    Greyscale

FIG. 85 of Al-Bayati (Cropped)
the upstream end and the downstream end of the evacuation conduit (evacuation conduit between vent outlet & vacuum pump 135 of FIGs. 1, 12, 26, FIGs. 31A-B, 44, 65B, 66, & 69; &/or vacuum pump 8035 of FIGs. 85, & 89A; &/or vacuum pump of FIG. 133)
horizontally aligned
(FIGs. 1, 12, 26, 29-34, 44-50, 53, 54, 65B, 66, 83A-89B, 99; 111-113, 123A-124, & 133 {see especially, FIGs. 12, 26, 65B, 66, 69, 85, & 133}; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421]); and
Carlson evidences that (i.e., discloses):
the upstream end and the downstream end of the purge conduit (conduit associated with injector 114) and
the upstream end and the downstream end of the evacuation conduit (evacuation conduit associated with exhaust manifold 118)

    PNG
    media_image23.png
    1462
    3562
    media_image23.png
    Greyscale

FIG. 1 of Carlson (Cropped)
horizontally aligned.
(FIGs. 1-8; & ¶¶[0006]-[0050]) is common knowledge in the art.  See e.g., MPEP § 2144.03.
Regarding claim 30, Al-Bayati discloses; and
the combination of Al-Bayati and Tzeng, and optionally Carlson, as disclosing, suggesting, &/or making predictable, makes obvious:
the third level height where the heater (see e.g., Al-Bayati: ¶[0147]; ¶[0311]; ¶[0363]; ¶[0398]; ¶[0407]; ¶[0409]; ¶[0411]; ¶¶[0417]-[0423] … etc.) is connected with the reactor chamber (see e.g., Al-Bayati: plasma reactor chamber 100) being also lower than the second level height of the topmost position of the wafer holder (see e.g., Al-Bayati: wafer pedestal 115).
Al-Bayati: FIGs. 1, 29-34, 44-50, 53, 54, 83A-89B, 99; 111-113, 123A-124, & 133; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421]; Tzeng: FIGs. 1-10; ¶¶[0031]-[0040]; & ¶¶[0045]-[0061]; & Carlson: FIGs. 1-8; & ¶¶[0006]-[0050].
Regarding claim 31, Al-Bayati discloses:
the upstream end and the downstream end of the purge conduit (associated feed line {e.g., feed line 4492 of FIGs. 53 & 54; feed line of FIGs. 85 & 87; &/or feed line of FIG. 133}) and

    PNG
    media_image17.png
    140
    1045
    media_image17.png
    Greyscale

FIG. 85 of Al-Bayati (Cropped)

    PNG
    media_image18.png
    128
    841
    media_image18.png
    Greyscale

FIG. 133 of Al-Bayati (Cropped)
the upstream end and the downstream end of the evacuation conduit (evacuation conduit between vent outlet & vacuum pump 135 of FIGs. 1, 12, 26, FIGs. 31A-B, 44, 65B, 66, & 69; &/or vacuum pump 8035 of FIGs. 85, & 89A; &/or vacuum pump of FIG. 133)
horizontally aligned
(FIGs. 1, 12, 26, 29-34, 44-50, 53, 54, 65B, 66, 83A-89B, 99; 111-113, 123A-124, & 133 {see especially, FIGs. 12, 26, 65B, 66, 69, 85, & 133}; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421]);
Carlson evidences that (i.e., discloses):
the upstream end and the downstream end of the purge conduit (conduit associated with injector 114) and
the upstream end and the downstream end of the evacuation conduit (evacuation conduit associated with exhaust manifold 118)

    PNG
    media_image23.png
    1462
    3562
    media_image23.png
    Greyscale

FIG. 1 of Carlson (Cropped)
horizontally aligned.
(FIGs. 1-8; & ¶¶[0006]-[0050]) is common knowledge in the art.  See e.g., MPEP § 2144.03; and
Al-Bayati discloses; and
the combination of Al-Bayati and Tzeng, and optionally Carlson, as disclosing, suggesting, &/or making predictable, makes obvious:
the radio frequency (RF) power supply connected with the wafer holder (see e.g., Al-Bayati: wafer pedestal 115) at a fourth level height higher than the third level height where the heater (see e.g., Al-Bayati: ¶[0147]; ¶[0311]; ¶[0363]; ¶[0398]; ¶[0407]; ¶[0409]; ¶[0411]; ¶¶[0417]-[0423] … etc.) is connected with the reactor chamber (see e.g., Al-Bayati: plasma reactor chamber 100), but lower than the first level height where the purge conduit (see e.g., Carlson: conduit associated with injector 114) and the evacuation conduit (see e.g., Carlson: evacuation conduit associated with exhaust manifold 118) are horizontally aligned.
Al-Bayati: FIGs. 1, 29-34, 44-50, 53, 54, 83A-89B, 99; 111-113, 123A-124, & 133; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421]; Tzeng: FIGs. 1-10; ¶¶[0031]-[0040]; & ¶¶[0045]-[0061]; & Carlson: FIGs. 1-8; & ¶¶[0006]-[0050].
Regarding claim 32, Al-Bayati discloses; and
the combination of Al-Bayati and Tzeng, and optionally Carlson, as disclosing, suggesting, &/or making predictable, makes obvious:
the heater (see e.g., Al-Bayati: ¶[0147]; ¶[0311]; ¶[0363]; ¶[0398]; ¶[0407]; ¶[0409]; ¶[0411]; ¶¶[0417]-[0423] … etc.) being connected with the wafer holder (see e.g., Al-Bayati: wafer pedestal 115) at a fifth level height level with the fourth level height where the radio frequency (RF) power supply (see e.g., Al-Bayati: 1st RF power source 180 &/or 2nd RF power source 180) is connected with the wafer holder (see e.g., Al-Bayati: wafer pedestal 115).
Al-Bayati: FIGs. 1, 29-34, 44-50, 53, 54, 83A-89B, 99; 111-113, 123A-124, & 133; ¶¶[0036]-[0041]; ¶¶[0051]-[0055]; ¶¶[0058]-[0059]; ¶¶[0084]-[0088]; ¶[0098]; ¶¶[0110]-[0112]; ¶¶[0127]-[0128]; ¶[0137]; ¶¶[0197]-[0202]; ¶¶[0217]-[0229]; ¶¶[0274]-[0294]; ¶¶[0305]-[0308]; ¶¶[0330]-[0339]; ¶¶[0347]-[0349]; ¶¶[0365]-[0372]; & ¶¶[0402]-[0421]; Tzeng: FIGs. 1-10; ¶¶[0031]-[0040]; & ¶¶[0045]-[0061]; & Carlson: FIGs. 1-8; & ¶¶[0006]-[0050].
Regarding claim 35, Tzeng teaches that the anodized aluminum mask layer in the holes of the aluminum showerhead has a thickness of about 0.04 mm which is in a range from 0.02 mm to 0.07 mm when the aluminum showerhead is placed in the reactor chamber.
Regarding claim 36, Tzeng teaches that the anodized aluminum mask layer on the aluminum horizontal surface of the aluminum showerhead has a thickness of about 0.04 mm. About 0.04 mm reads on 0.05 mm which is in a range from 0.05 mm to 0.1 mm when the aluminum showerhead is placed in the reactor chamber.
Regarding claim 36, Al-Bayati and Tzeng differ from the present invention in that they do not teach that the anodized aluminum mask layer on the aluminum horizontal surface of the aluminum showerhead has a thickness in a range from 0.05 mm to 0.1 mm when the aluminum showerhead is placed in the reactor chamber. However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the mask thickness by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Al-Bayati and Tzeng to include the thickness range from 0.05 mm to 0.1 mm.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, the mask thickness determines the duration or degree of the plasma resistance of the mask. To that end, the mask thickness is a result-effective variable.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Al-Bayati and Tzeng to have a thickness in a range from 0.05 mm to 0.1 mm when the aluminum showerhead is placed in the reactor chamber. To that end, claim 36 is obvious in view of Al-Bayati and Tzeng.
	The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Response to Arguments
Applicant’s arguments, see Claims 1, 4, 8, 13, 21 and 23-32, filed June 14, 2022, with respect to the 103 rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20040211674 A1 (Tzeng).
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
US 20010001407 (You), could be used to support Carlson or replace Carlson in the above 103 rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716